 



Exhibit 10.3
LETTER AMENDMENT No. 7
Dated as of April 30, 2007
M&I Marshall & Ilsley Bank
651 Nicollet Mall
Minneapolis, Minnesota 55402-1611
Ladies/Gentlemen:
     We refer to the Revolving Credit and Term Loan Agreement dated as of
October 17, 2003, as amended (the “Credit Agreement”) between you and us (under
our former name of MedAmicus, Inc.). Unless otherwise defined in this letter
amendment, terms defined in the Credit Agreement are used in this letter
amendment as defined in the Credit Agreement.
     It is hereby agreed by you and us as follows:
     The Credit Agreement is, effective the date first above written, hereby
amended as follows:

  (a)   Section 1.1(g) [Definition of Tangible Net Worth] is amended to read in
full as follows:

(g) “EBITDA” means in any period the sum of the Borrower’s and Medacquisition’s
consolidated net income during that period plus interest, depreciation,
amortization and income tax expense during that period and plus non-cash,
stock-based compensation during that period.

  (b)   Section 2.1 is amended by changing the Termination Date to be April 30,
2008.     (c)   Section 5.1(f) is amended to read in full as follows:

(f) Tangible Net Worth. Maintain Tangible Net Worth of not less than the
following amounts at each fiscal year end. The minimum Tangible Net Worth shall
be $10,000,000.00 at December 31, 2007. At each fiscal year end thereafter, the
minimum Tangible Net Worth shall increase by an amount equal to 25% of the net
income (but not net loss) in the year then ended.

 



--------------------------------------------------------------------------------



 



  (d)   Section 5.1(g) is amended to read in full as follows:

(g) Senior Funded Debt Ratio. Maintain as of the end of each fiscal quarter a
Senior Funded Debt Ratio of not more than the following:

      Time Period   Maximum Ratio
Through 9/30/07
  1.75 to 1
Thereafter
  1.50 to 1

  (e)   Section 5.1(h) is amended to provide that no minimum Fixed Charge
Coverage Ratio shall apply in the fiscal quarters ended June 30, 2007 and
September 30, 2007.

     On and after the effective date of this letter amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, or words of
like import referring to the Credit Agreement, and each reference in the Notes
and the Security Agreement to “the Credit Agreement”, “thereunder”, “thereof”,
or words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended by this letter amendment. The
Credit Agreement, as amended by this letter amendment, is and shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed.
     This letter amendment may be executed in any number of counterparts and by
any combination of the parties hereto in separate counterparts, each of which
counterparts shall be an original and all of which taken together shall
constitute one and the same letter amendment.
     If you agree to the terms and provisions hereof, please evidence your
agreement by executing and returning one counterpart of this letter amendment to
us. This letter amendment

-2-



--------------------------------------------------------------------------------



 



shall become effective as of the date first above written when and if
counterparts of this letter amendment shall have been executed by you and us.

                  Very truly yours,    
 
                Enpath Medical, Inc.    
 
           
 
  By        
 
     Its  
 
   
 
     
 
   

Agreed as of the date
first above written:
M&I Marshall & Ilsley Bank

         
By
       
   Its
 
 
   
 
 
 
   
 
       
By
       
   Its
 
 
   
 
 
 
   

RENEWAL REVOLVING PROMISSORY NOTE

 
$4,000,000.00   Dated as of April 30, 2007

     For value received, on April 30, 2008, Enpath Medical, Inc., a Minnesota
corporation (the “Borrower”) promises to pay to the order of M&I Marshall &
Ilsley Bank (the “Bank”), at its offices in Minneapolis, Minnesota, in lawful
money of the United States of America, the principal amount of Four Million and
no/100 Dollars ($4,000,000.00) or, if less, the aggregate unpaid principal
amount of Advances made by the Bank to the Borrower pursuant to the Loan
Agreement (as defined below); together with interest on any and all principal
amounts remaining

-3-



--------------------------------------------------------------------------------



 



unpaid hereon from the date of this Note until such principal amounts are fully
paid at a fluctuating annual rate equal to 2.25% above LIBOR (as defined in the
Loan Agreement). Interest shall be due and payable on the last day of each
calendar month starting on May 31, 2007. Each change in the fluctuating interest
rate shall take effect simultaneously with the corresponding change in LIBOR.
     All Advances made by the Bank to the Borrower pursuant to the Loan
Agreement and all principal payments made by the Borrower on this Note shall be
recorded by the Bank.
     This Note is the Revolving Note referred to in, and is entitled to the
benefits of, the Revolving Credit and Term Loan Agreement dated as of
October 17, 2003, as amended (the “Loan Agreement”) between the Borrower (under
its former name of MedAmicus, Inc.) and the Bank, which Loan Agreement, among
other things, contains provisions for the acceleration of the maturity of this
Note upon the happening of certain stated events, for an increase to the
interest rate upon the happening of certain stated events, and for prepayments
of the principal amount due under this Note upon stated terms and conditions.
     This Note is a renewal and replacement of a $4,000,000.00 promissory note
dated as of May 1, 2006 from the Borrower to the Bank which prior note remains
unpaid but the principal balance of which has been incorporated into this Note.

                  Enpath Medical, Inc.    
 
           
 
  By        
 
     Its  
 
   
 
     
 
   

-4-